DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozlov
Claim 1 – Kozlov teaches an apparatus comprising: a plurality of modules -1-, -3- and -7- includes at least one processor, memory including computer program code, at least one processor, cause the apparatus to perform at least the following: receive sleep profiles of a plurality of users see example 3, at least some of the sleep profiles comprising respective recorded sleep phases of a sleep session of a respective user of 
The claim has been amended to include “the target sleep outcome being based on individual sleep habits of the plurality of users”.  Applicant has argued that KozLov fails to teach an apparatus configured “to receive a target sleep outcome of the plurality of users, the target sleep outcome being based on individual sleep habits of the plurality of users,”.  In paragraph [0148] the system collects sleep movement with movement sensors and these “sleep habits” are collected and used to determine target sleep outcomes and presented to the individual users.  In addition the system uses user sleep patterns as set forth in paragraph [0108], sleep schedules as set forth in paragraph [0126] and falling asleep interval(set forth under Exhaustion in table 2) all of which are “user’s sleep habits”.  As set forth in example 3, paragraph [0148], one of the goals of the multiple user system is to speed the process of optimizing the wake periods using 
Claim 2 – Kozlov teaches the plurality of users is an established user group, groups set forth on pages 11 and 12, see at least example 4, the established user group having a predetermined common future goal, wake up within a predetermined time-window.
Claim 3 - wherein the target sleep outcome is set for each of the plurality of users such that the plurality of users achieves the common future goal, wake up within a predetermined time window as set forth in example 2.
Claim 4 – Kozlov teaches the memory and computer program code are configured to, with the processor, cause the apparatus to determine the respective one or more sleep adjustments of the one or more of the plurality of users by using respective sleep biosignals recorded during a sleep session of the plurality of users, using movement sensor -2-.
Claim 5 – Kozlov teaches the target sleep outcome is one or more of: determined by the apparatus based on the received respective sleep profiles; input by one of the plurality of users; or input by a secondary user other than any of the plurality of users, see at least example 5 for group measurements.
Claim 6 – Kozlov teaches one or more of the plurality of users awaking within a predetermined time window.
Claim 7 – Kozlov teaches motion of a user's body with sensor -2-.
Claim 8 – Kozlov teaches the memory and computer program code are configured to, with the processor, cause the apparatus to: receive respective awake 
Claim 11 – Kozlov teaches an apparatus is a server -7-, remote from and in communication with a plurality of output devices, the plurality of output devices configured to provide the stimuli to the plurality of users, see example -3-.
Claim 12 – Kozlov teaches the memory and computer program code are configured to, with the processor, cause the apparatus to determine one or more awake instructions for provision to one or more users of the plurality of users, the awake instructions indicating an activity for a user of the plurality of users to perform to support the attempt to adjust that user's sleep during one or more of the sleep session or the subsequent sleep session in the attempt to achieve, at least in part, the target sleep outcome, wherein a plurality of bedtimes(daytime activities) are suggested, see paragraph [0059].
Claim 13 – Kozlov teaches the sleep adjustment comprises one or more of: audio stimuli, vibratory stimuli, temperature stimuli, and pressure stimuli, audio stimulation wakes or puts user to sleep, paragraph [0051].
Claim 15 – Kozlov teaches when a subsequent sleep session is to be attempted to be adjusted according to the target sleep outcome, the sleep profiles of a plurality of 
Claim 16 – Kozlov teaches the memory and computer program code are configured to, with the processor, cause the apparatus to determine whether the duration of provision of the sleep adjustment exceeds a predetermined sleep adjustment threshold, and if it does, prevent the provision of further sleep adjustment until the expiry of a defined period of time, see example 2.
Claim 17 – Kozlov teaches the memory and computer program code are configured to, with the processor, cause the apparatus to determine respective series of incremental sleep adjustments for provision to the plurality of users over a plurality of sleep sessions to achieve the target sleep outcome, see example 2.
Claim 18 – Kozlov teaches a control apparatus, see figures 6A and 13B; and a plurality of output devices in communication with the control apparatus; the control apparatus configured to: receive respective sleep profiles of a plurality of users, at least some of the sleep profiles comprising respective recorded sleep phases of a sleep session of a respective user of the plurality of users; receive a target sleep outcome of the plurality of users; and based on the respective sleep profiles and the target sleep outcome, determine two or more respective sleep adjustments for provision to at least two of the respective plurality of users, the respective sleep adjustments comprising stimuli configured to attempt to adjust a respective user's sleep during one or more of the respective user's sleep session or a subsequent sleep session in an attempt to achieve, at least in part, the target sleep outcome of the plurality of users; and provide the determined two or more respective sleep adjustments to the plurality of output 
The claim has been amended to include “the target sleep outcome being based on individual sleep habits of the plurality of users”.  Applicant has argued that KozLov fails to teach an apparatus configured “to receive a target sleep outcome of the plurality of users, the target sleep outcome being based on individual sleep habits of the plurality of users,”.  In paragraph [0148] the system collects sleep movement with movement sensors and these “sleep habits” are collected and used to determine target sleep outcomes and presented to the individual users.  In addition the system uses user sleep patterns as set forth in paragraph [0108], sleep schedules as set forth in paragraph [0126] and falling asleep interval(set forth under Exhaustion in table 2) all of which are “user’s sleep habits”.  As set forth in example 3, paragraph [0148], one of the goals of the multiple user system is to speed the process of optimizing the wake periods using user sleep habits and as set forth can save days or weeks as set forth in paragraph [0151].      
Claim 19 – Kozlov teaches receiving respective sleep profiles of a plurality of users, at least some of the sleep profiles comprising respective recorded sleep phases of a sleep session of a respective user of the plurality of users; receiving a target sleep 
The claim has been amended to include “the target sleep outcome being based on individual sleep habits of the plurality of users”.  Applicant has argued that KozLov fails to teach an apparatus configured “to receive a target sleep outcome of the plurality of users, the target sleep outcome being based on individual sleep habits of the plurality of users,”.  In paragraph [0148] the system collects sleep movement with movement sensors and these “sleep habits” are collected and used to determine target sleep outcomes and presented to the individual users.  In addition the system uses user sleep patterns as set forth in paragraph [0108], sleep schedules as set forth in paragraph [0126] and falling asleep interval(set forth under Exhaustion in table 2) all of which are “user’s sleep habits”.  As set forth in example 3, paragraph [0148], one of the goals of the multiple user system is to speed the process of optimizing the wake periods using user sleep habits and as set forth can save days or weeks as set forth in paragraph [0151].      

The claim has been amended to include “the target sleep outcome being based on individual sleep habits of the plurality of users”.  Applicant has argued that KozLov fails to teach an apparatus configured “to receive a target sleep outcome of the plurality of users, the target sleep outcome being based on individual sleep habits of the plurality of users,”.  In paragraph [0148] the system collects sleep movement with movement sensors and these “sleep habits” are collected and used to determine target sleep outcomes and presented to the individual users.  In addition the system uses user sleep patterns as set forth in paragraph [0108], sleep schedules as set forth in paragraph [0126] and falling asleep interval(set forth under Exhaustion in table 2) all of which are “user’s sleep habits”.  As set forth in example 3, paragraph [0148], one of the goals of .      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov(2011/0230790) as applied to claim 1 above and in view of van Beest(2016/0073935, hereinafter Beest).
Claim 9 - Kozlov teaches an apparatus as claimed but does not teach inducing an adjustment in sleeping posture of the user.
Beest teaches stimulation of the user to adjust sleep position/posture, paragraph [0045].

Such a combination would provide the system of Kozlov with the ability to use sleep adjustment with stimuli to adjust user’s sleep during one or more sleep session by inducing adjustment in sleeping posture of the user as taught by Beest.
Such a combination would provide the system of Kozlov with a stimulator to change the sleep position/posture as taught by Beest to gain the advantage of preventing the problems discussed by Beest, paragraph [0045].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov(2011/0230790) as applied to claim 1 above and in view of Wong et al (2012/0139722, hereinafter Wong).
Claim 10 – Kozlov teaches an apparatus as claimed but does not teach using earphones.
Wong teaches a sleep posture improvement system using earphones, paragraph [0051].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the apparatus of Kozlov with earphones, as other sound generating devices as taught by Kozlov to provide a system that can alert . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlov(2011/0230790) as applied to claim 1 above and in view of Berka et al(20100087701, hereinafter Berka).
Claim 14 – Kozlov teaches a system as claimed but does not teach audio stimuli comprise audio information for provision to one or more users of the plurality of users during one or more sleep phases most conducive to a respective user retaining the audio information.
Berka teaches audio stimuli comprise audio information to one or more users of the plurality of users during one or more sleep phases most conducive to a respective user retaining the audio information, paragraph [0026].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide stimuli as claimed, to provide the benefit maximizing the sleep time and effectiveness as taught by Berka.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
The applicant has argued that Kozlov does not teach “the target sleep outcome being based on individual sleep habits of the plurality of users”.  This is not persuasive because in paragraph [0148] the system collects sleep movement with movement 
Further, the applicant’s specification sets forth, paragraph [0022, 2019/0224443], “The target sleep outcome may comprise one or more of: …; [0024] one or more of the plurality of users awaking within a predetermined time window”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791